980 A.2d 912 (2009)
293 Conn. 923
Jordan PIKE
v.
Blake BUGBEE et al.
No. 18456.
Supreme Court of Connecticut.
September 23, 2009.
Juri E. Taalman, Hartford, in support of the petition.
Peter J. Ponziani and Christopher J. Sochacki, Avon, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 115 Conn.App. 820, 974 A.2d 743 (2009), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the trial court properly granted the defendant's motion to strike the plaintiff's claims in negligence?
"2. Did the Appellate Court properly determine that the trial court properly granted the defendant's motion to strike the claim of parental liability pursuant to General Statutes § 52-572?"
PALMER and VERTEFEUILLE, Js., did not participate in the consideration of or decision on this petition.